DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 20, “includes and upper flange” apparently should read - - includes an upper flange - -. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 10 recites “the groove defines a first surface and the mating projection defines a second surface …  an upper mount flange … extends onto the first surface and a lower flange … extends onto the second surface”; however s
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunswick (US 2005/0093877) in view of Longhurst (US 2004/0165796). Regarding claim 1, Brunswick discloses a machine comprising a body (12); a head (14) extending from the body and including a rotatable output member (15); a support (20) mounted to the body and positioned below the head; and a slideway system (50,52,54) configured to enable vertical movement of the support along the body between a lowered position away from the head and a raised position toward the head, wherein the slideway system includes a first metal surface (a surface of 50) and a second metal surface (a surface of 52 or 54), wherein relative sliding movement between the first metal surface and the second metal surface occurs during vertical movement of the bowl support. However, an ultra-high-molecular-weight plastic insert is not disclosed. Longhurst teaches that ultra high molecular weight plastic inserts between metal parts are well known in sliding systems because they provide the advantage of low friction (see [0007]). It would have been obvious to one of ordinary skill in the art to have provided an ultra high molecular weight plastic insert in the sliding system of Brunswick as taught by Longhurst, to achieve the advantage of low friction. Regarding claim 2, the first metal surface is formed by part of the support and the second metal surface is formed by part of the body and the insert is mounted to the first metal surface and moves with the support (see Figs. 1, 3, 4 and 7 of Brunswick and Fig. 1 of Longhurst). Regarding claim 3, a vertical length of the first metal surface is substantially less than a vertical length of the second metal surface (see Figs. 1, 3, 4 and 7 of Brunswick). Regarding claim 4, the insert is mounted to the first metal surface (see Figs. 1, 3, 4 and 7 of Brunswick and Fig. 1 of Longhurst). Regarding claim 5, the insert is carried by a metal bracket that is mounted adjacent the first metal surface, such that the metal bracket is between the first metal surface and the insert (see Figs. 1, 3, 4 and 7 of Brunswick and Fig. 1 of Longhurst). Regarding claim 6, the insert comprises a substantially planar plastic strip that is adhered to the metal bracket (see Fig. 1 of Longhurst). Regarding claim 7, the bracket includes and upper mount flange and a lower mount flange, a first retainer engaged with the upper mount flange and a second retainer engaged with the lower mount flange to secure the bracket adjacent the first surface (see Figs. 1-3 of Longhurst). Regarding claim 8, the first retainer is one of a fastener or a pin and the second retainer is one of a fastener or pin, wherein the upper mount flange includes an opening or slot in which the first retainer is positioned, and the lower mount flange includes an opening or slot in which the second retainer is positioned. Regarding claim 9, the first metal surface is substantially planar, the second metal surface is substantially planar and the ultra-high-molecular-weight plastic insert is substantially planar (see Figs. 1, 3, 4 and 7 of Brunswick and Fig. 1 of Longhurst Regarding claim 16, Brunswick discloses a machine comprising a body (12); a head (14) extending from the body and including a rotatable output member (15); a support (20) mounted to the body and positioned below the head; and a slideway system (50,52,54) configured to enable vertical movement of the support along the body between a lowered position away from the head and a raised position toward the head, wherein the slideway system includes opposed first and second surfaces (a surface of “50” and an opposed surface of “52” or “54”) that contact each other and slide relative to one another during movement of the bowl support, wherein the second surface is formed by a surface of a metal part. However, the first surface being that of an ultra- high-molecular-weight plastic part is not disclosed. Longhurst teaches that providing an ultra high molecular weight plastic surface on a metal part is are well known in sliding systems to achieve the advantage of low friction (see [0007]). It would have been obvious to one of ordinary skill in the art to have provided an ultra high molecular weight plastic surface in the sliding system of Brunswick as taught by Longhurst, to achieve the advantage of low friction. It would have been obvious to one of ordinary skill in the art to have minimized the thickness of the plastic strip to conserve material. Regarding claim 17, the first surface moves with the bowl and the second surface is a stationary surface on the mixer body (see Figs. 1, 3, 4, and 7). Regarding claim 19, the plastic part is a plastic strip carried on a bracket (see Fig. 1 of Longhurst) and it would have been obvious to one of ordinary skill in the art to have minimized the thickness of the plastic strip to conserve material.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim as well as for the grammatical issue discussed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In view of applicant’s remarks and amendment concerning flanges of a bracket claim 20 has been indicated as being directed to allowable subject matter.  Though independent claim 15 is somewhat similar, claim 15 is worded differently concerning the location of the flanges and is directed toward new matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774